The petitioner herein, Richard C. Kretchmer, is asking this court for leave to prosecute, as a poor person, an appeal from an adverse judgment *Page 560 
rendered in the St. Joseph Circuit Court in a proceeding wherein the petitioner was seeking a writ of error coram nobis;
petitioner is also requesting that this court rule the public defender to procure, at the expense of the State of Indiana, a transcript of the proceedings in said coram nobis action, and that we order said Public Defender to represent this petition in the prosecution of said appeal.
This court has no jurisdiction to grant petitioner the right to appeal from the trial court as a poor person. If petitioner is entitled to so appeal, the same must be granted by the 1.  trial court on a proper showing. State ex rel. Jones v.  Smith, Jones v. Hornaday (1942), 220 Ind. 645,45 N.E.2d 203, 46 N.E.2d 199.
Since this court has received this petition, the public defender, at the request of this court, has examined the record in said coram nobis proceedings to determine whether or 2.  not, in his opinion, any substantial error was committed in said proceedings upon which to base an appeal. After making such investigation said public defender has advised this court, that in his opinion, no error exists. Under these circumstances the court would not be justified or warranted in ordering an appeal in this case at public expense.
Petition denied.
NOTE. — Reported in 69 N.E.2d 598. *Page 561